Citation Nr: 0833019	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  04-22 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for right eye shrapnel 
injury residuals.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1963 to July 1983, 
including service in the Republic of Vietnam.  He received 
the Purple Heart medal as a result of his service in Vietnam.   

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 rating decision of 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In July 2007, the veteran testified during a hearing at the 
RO before the undersigned.  A transcript of this hearing is 
of record.  In October 2007, the Board denied his claim for 
service connection for nasal allergies and remanded his claim 
for residuals of a shrapnel injury to the right eye to the RO 
via the Appeals Management Center (AMC) in Washington, D.C., 
for further development.


FINDINGS OF FACT

1.  All development action needed to fairly adjudicate the 
claim on appeal has been accomplished. 

2.  The objective and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
right eye disorder, including right eye posterior vitreous 
detachment, is related to the veteran's active military 
service.


CONCLUSION OF LAW

Right eye shrapnel injury residuals were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103-5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1) (2007).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was  amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  

The veteran was provided with April 2003, May 2006, and 
October 2007 letters in which the RO/AMC notified him of what 
evidence was required to substantiate his right eye injury 
residuals service-connection claim.  The letters told him of 
what evidence VA would obtain, what evidence he was expected 
to provide, and what assistance the VA could provide the 
veteran in obtaining this evidence.  Finally, the letters 
notified the veteran that he should submit any relevant 
evidence in his possession.  These letters met the duty to 
notify the veteran in accordance with Pelegrini.

The United States Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court") has also held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007).

The veteran has substantiated his status as a veteran.  The 
remaining elements of proper Dingess notice were provided in 
the May 2006 and October 2007 letters.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's service treatment records, VA 
treatment records, and private treatment records were 
obtained, and he testified during a hearing at the RO before 
the undersigned.  He was also afforded a VA examination and a 
sufficient medical opinion has been obtained.

As neither the veteran nor his representative has indicated 
that there is any outstanding pertinent evidence, the Board 
may proceed with consideration of his claim.  

II. Factual Background and Legal Analysis

Pursuant to 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a 
veteran is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.

Congenital or developmental defects and refractive errors of 
the eyes are not diseases or injuries within the meaning of 
the applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9 
(2007); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996). 
VAOPGCPREC 82-90 (July 18, 1990) (a reissue of General 
Counsel opinion 01-85 (March 5, 1985)) in essence held that a 
disease considered by medical authorities to be of familial 
(or hereditary) origin by its very nature preexists a 
claimant' s military service, but could be granted service 
connection if manifestations of the disease in service 
constituted aggravation of the condition.  Congenital or 
developmental defects, as opposed to diseases, could not be 
service-connected because they are not diseases or injuries 
under the law; however, if superimposed injury or disease 
occurred, the resultant disability might be service-
connected.  Id.

Furthermore, myopia, more commonly known as nearsightedness, 
is defined as an error of refraction.  See Dorland's 
Illustrated Medical Dictionary 1094 (28th ed. 1994).  
Presbyopia, more commonly known as farsightedness, is defined 
as impairment of vision due to advancing years or old age.  
Id. at 1349.  Myopia and presbyopia are refractive orders of 
the eyes that are not generally eligible for disability 
compensation.  See 38 C.F.R. § 3.303(c).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, supra; 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza elements is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

In any case where a veteran was engaged in combat with the 
enemy during a period of war, VA shall accept as sufficient 
proof for purposes of service connection for any disease or 
injury alleged to have been incurred in or aggravated by said 
service, such satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary. 38 U.S.C.A. § 1154(b) (West 2002).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The veteran contends that he currently suffers from several 
vision impairments, including the inability to see colors and 
loss of peripheral vision, as a result of a right eye 
shrapnel injury he received during combat in Vietnam.  He 
also contends that he is entitled to a disability rating 
based upon an unhealed eye injury.

Service treatment records include a July 1963 entrance 
examination report that reveals defective near vision, not 
considered disqualifying (NCD), but did not reflect any other 
relevant abnormalities.  His uncorrected visual acuity for 
near and far vision was 20/20 in each eye.  A July 1963 
report of medical history (RMH) completed by the veteran at 
the time of his entrance examination reflects his history of 
wearing glasses.  The veteran was found qualified for active 
service.

Optometry service treatment records demonstrate that the 
veteran complained of vision difficulties in September 1966.  
His last optometry examination reportedly occurred in 1955 
and he noted wearing his prescription glasses when watching 
television or reading but that he currently did not 
frequently wear the prescription.  A mild conjunctivitis 
(Pink Eye) infection of both eyes was noted.  A new eyeglass 
prescription was issued, and the examiner noted that it was 
necessary for the veteran to wear these glasses on a full-
time basis to correct his vision while performing his 
assigned duties.  In addition, treatment records reveal that 
new glasses were ordered in September and October 1975.

Clinical records show that the veteran was treated on July 3, 
1970 for a foreign body in his right eye as well as viral 
conjunctivitis.  The foreign body was removed by an 
ophthalmologist the next day and, a July 5th notation 
indicates that the veteran's cornea was "healed" and that 
he was returned to duty.

The veteran's August 1971 RMH reflects his eye trouble, and 
his right eye injury history, with the examiner noting that 
this history was NCD.  The veteran's uncorrected visual 
acuity for near and far vision in each eye was 20/20.  The 
examiner noted that the veteran had a foreign body in his eye 
in July 1970, now had some complaints about it, and was 
scheduled to see a private ophthalmologist in September 1971.  
A September 1971 letter from a private ophthalmologist 
indicates that the veteran had normal bilateral vision 
acuity, low grade conjunctivitis, and that "everything else 
proved to be within normal limits".

An April 1983 retirement examination revealed no relevant 
abnormalities as well as normal distance vision. Uncorrected 
right eye near and distant vision was noted to be 20/25 and 
uncorrected left eye near and distant vision was 20/30.  The 
veteran's April 1983 RMH reflects his eye trouble but notes 
that there was "no sequelae" present.

Post service, private ophthalmology treatment records, dated 
from 1993 until 2001, reveal occasional eye examinations and 
eye glass prescriptions, and include a diagnosis of 
presbyopia (in September 1997).  The veteran was diagnosed 
with right eye posterior vitreous detachment (PVD) in March 
2000.

During his July 2007 Board hearing, the veteran testified 
that he was wounded by an exploding rocket while in Vietnam, 
that caused shrapnel wounds to his right eye and right 
shoulder.  He earned a Purple Heart medal as a result of this 
attack.  Following this injury, the veteran said that he lost 
color vision in his right eye, had to wear glasses to correct 
his distance vision, and still had a small piece of metal 
embedded in his eye.  He also testified that he experienced 
frequent headaches as a result of his eye injury.

An April 2008 VA optometry examination report indicates that 
the examiner reviewed the veteran's medical records and 
reflects the veteran's complaints of right side peripheral 
vision loss.  He denied eye pain, diplopia, ocular surgeries, 
and any other eye disease.  His uncorrected visual acuities 
were 20/40-2 in the right eye and 20/25-2 in the left eye, 
and his best corrected visual acuities were 20/25 in the 
right eye and 20/20-3 in the left eye.  Both pupils were 
described as equal, round and responsive to light and his 
extraocular muscles were bilaterally normal.  Peripheral 
retinal examination was unremarkable in both eyes.  Upon 
clinical examination and a review of the veteran's medical 
records, the examiner found that the veteran had no signs of 
residual scarring or complications due to his right eye 
shrapnel removal; the veteran's vision was normal, and the 
right eye decline could be attributable to the veteran's 
early cataracts.

The veteran served in combat while stationed in Vietnam and 
his account of receiving the right eye shrapnel injury is 
both credible and supported the contemporaneous records.  In 
addition, he does have a current right eye disability as he 
was diagnosed with PVD in March 2000.

However, a nexus between an in-service disease or injury and 
a current disability must be demonstrated regardless of 
combat status.  No medical professional has linked the 
veteran's current PVD diagnosis, diagnosed nearly 7 years 
after discharge, to an in-service disease or injury.  In 
fact, the April 2008 VA examiner, the only medical opinion of 
record, reported that the veteran had no signs of residual 
scarring or complications due to his right eye shrapnel 
removal; that the veteran's vision was normal, and that 
veteran's right eye decline could be attributed to early 
cataracts.  

In addition, as noted above, the veteran does not meet the 
burden of presenting evidence as to medical cause and effect, 
or a diagnosis, merely by presenting his own statements, 
because as a layperson he is not competent to offer medical 
opinions.  The veteran can attest to factual matters of which 
he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus his statements regarding 
causation are not competent.  See Espiritu v. Derwinski, 2 
Vet. App. at 495; see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).  There is no evidence showing, and the 
veteran does not assert, that he has had sufficient medical 
training to provide competent medical evidence as to the 
etiology of his claimed residuals of a right eye shrapnel 
injury.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed residuals of a right eye shrapnel injury.  
The preponderance of the evidence is therefore against the 
appellant's claim of entitlement to service connection for 
residuals of a right eye shrapnel injury.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
residuals of a right eye shrapnel injury is not warranted.


ORDER

Service connection for right eye shrapnel residuals is 
denied.



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


